In a proceeding, in effect, to revoke a surrender of a child for adoption, the mother appeals from an order of the Family Court, Richmond County (McElrath, J.), dated March 19, 2003, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The mother, who attempted to revoke the surrender of the subject child for adoption after the child was placed in the home of the intervenors, and more than 30 days after she executed the surrender (see Social Services Law § 384 [5]), failed to establish any basis for allowing her to revoke the surrender.
Accordingly, the Family Court correctly denied the petition and dismissed the proceeding. Santucci, J.E, Krausman, Schmidt and Rivera, JJ., concur.